
	

113 HR 3000 IH: Rural Economy Vital Investment Visa Encouragement Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3000
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Aderholt
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for additional investment visas for aliens investing in rural
		  areas.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Economy Vital Investment Visa
			 Encouragement Act of 2013 or as the
			 REVIVE Act of 2013.
		2.In
			 generalSection 203(b)(5) of
			 the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)) is amended—
			(1)in subparagraph
			 (C), by adding at the end the following:
				
					(iv)Adjustment for
				rural areasIn the case of an
				investment made pursuant to subparagraph (E), the amount of capital required
				under subparagraph (A) shall be $200,000. This amount may be increased by
				regulation in the same manner as the amount specified in clause
				(i).
					;
				and
			(2)by adding at the
			 end the following:
				
					(E)Set-aside for
				rural areasNot less than 3,000 of the visas made available under
				this paragraph in each fiscal year shall be reserved for qualified immigrants
				who—
						(i)at the time such aliens apply for a visa under this subparagraph, have
				nonimmigrant status under section 101(a)(15)(E)(ii) and have been present in
				the United States for a period 2 years continuously; and
						(ii)invest in a
				commercial enterprise described in subparagraph (A) which will create
				employment in a rural area, except that such commercial enterprise need only
				create full time employment for not fewer than 5 United States citizens or
				aliens lawfully admitted for permanent residence or other immigrants lawfully
				authorized to be employed in the United States (other than the immigrant and
				the immigrant’s spouse, sons, or
				daughters).
						.
			
